     Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


ANTONIO CABALLERO                       )
          Plaintiff                     )     CIVIL ACTION NO.:

V.                                      )     3:20-MC-00090-RNC

REVOLUTIONARY ARMED FORCES OF           )
COLOMBIA—PEOPLE'S ARMY A/K/A            )     FILED UNDER SEAL
FUERZAS ARMADAS REVOLUCIONARIAS         )
DE COLOMBIA—EJERCITO DEL PUEBLO,        )
AND NORTE DE VALLE CARTEL               )
          Defendants                    )     DECEMBER 22, 2020



                      DRAFT ORDER TO SHOW CAUSE

       Pursuant to this court's order, Plaintiff Antonio

Caballero submits the attached proposed summons and order to

show cause.




                                              r Esq.
                         Counse                      'o Caballero
                          o ivy, Lowry & Clayton, LLC
                         6 Central Row-Second Floor
                         Hartford, CT 06103
                         (860) 560-1180
                         FAX: (860) 560-1354
                         Email: PTL@HPLowry.com
                         Federal Bar # CT05955


                         Joseph I. Zumpano, Esq., PHV10932
                         E-mail address: jzumpano@zplaw.com
                         Leon N. Patricios, Esq., PHV10931
                         E-mail address: 1patricios@zplaw.com
                         Counsel for Plaintiff Antonio Caballero
                         ZUMPANO PATRICIOS, P.A.
                         312 Minorca Avenue
                         Coral Gables, FL 33134
                         Telephone: (305) 444-5565
      Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 2 of 8




                                           CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was mailed
 on this 22nd day of December, 2020 to:

 Robert N. Chatigny, USDJ
 United States District Court
 Abraham Ribicoff Federal Building
 United States Courthouse
 450 Main Street - R~~m ~~R
 Hartford, Connectic




                                                           - 2 -
F:U-Iome\HoustonVipl\LI"f~Caballero v. FARC -revised draft order to show cause 2020-12-22.doc
   Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 3 of 8




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


ANTONIO CABALLERO
          Plaintiff                            CIVIL ACTION NO.:

                                               3:20-MC-00090-RNC

REVOLUTIONARY ARMED FORCES OF
COLOMBIA—PEOPLE'S ARMY A/K/A
FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA—EJERCITO DEL PUEBLO,
AND NORTE DE VALLE CARTEL
          Defendants                           DECEMBER 22, 2020



                               L7ii~ii~tj~c~


TO ANY PROPER OFFICER:

     By the authority of the United States District Court,

you are hereby commanded to summon Interactive Brokers, LLC

of One Pickwick Plaza, Greenwich, Connecticut 06830 USA and

ALBA Petroleos de El Salvadaor S.E.M. de C.V. (~~ALBA

Petroleos") (to be served pursuant to Connecticut General

Statutes §52-59 by both courier, such as Federal Express,

DHL, UPS or Global Express mail, and by email) of:

                  Boulevard Orden de Malta Sur
                    Block "A", Casa numero 1
                    Urbanizacion Santa Elena
                 Parque Industrial El Boqueron
                Antigun Cuscatlan, La Libertad.
                           E1 Salvador

                         Also via email:
                sugerencias@albapetroleos.com.sv
              recursoshumanos@albapetroleos.com.sv

to appear before the United States District Court for the

District of Connecticut virtually at 450 Main Street,
      Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 4 of 8




 Hartford, Connecticut 06103 at the time and place specified

 in the foregoing order, then and there to show cause why a

 turnover order should not be issued against Interactive

 Brokers, LLC and ALBA Petroleos as prayed for in the

foregoing Application, by serving in the manner provided by

Statute for Service of Process, a true and attested copy of

the foregoing Application, Order for Hearing, proposed

turnover order and Summons on Interactive Brokers, LLC and

ALBA Petroleos on or before                                                          2021.

           You are further commanded to summon Interactive Brokers,

LLC and ALBA Petroleos to appear in this action by filing a

written post-judgment appearance of counsel with the clerk of

court on or before

           HEREOF, fail not, but due service and return make.

           Dated at Hartford, Connecticut, this                                                   day of

December, 2020.




                                                    Clerk, United States District Court




                                                          - 2 -
F:\Home\HoustonV~pl\LI71Caballero v. FARC - order to show cause why a turnover order should not be granted CLEAN 2020-12-
22.doc
     Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 5 of 8




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT


ANTONIO CABALLERO                        )
          Plaintiff                      )    CIVIL ACTION NO.:

V.                                       )    3:20-MC-00090-RNC

REVOLUTIONARY ARMED FORCES OF            )
COLOMBIA—PEOPLE'S ARMY A/K/A             )
FUERZAS ARMADAS REVOLUCIONARIAS          )
DE COLOMBIA—EJERCITO DEL PUEBLO,         )
AND NORTE DE VALLE CARTEL                )
          Defendants                     )    DECEMBER 22, 2020



                   ORDER FOR HEARING, NOTICE, AND
                     TEMPORARY RESTRAINING ORDER

       The ex parte application of Plaintiff Antonio Caballero

for a turnover order having been presented to the court, it

is hereby:

       ORDERED that a virtual hearing be held thereon on

                               2021 at                    AM/PM in

court room #        at the United States District Court for the

District of Connecticut, 450 Main Street, Hartford,

Connecticut and that Plaintiff Antonio Caballero give notice

to Interactive Brokers, LLC and ALBA Petroleos de El

Salvadaor S.E.M. de C.V.'s ("ALBA Petroleos") (to be served

by Plaintiff pursuant to Connecticut General Statutes §52-59

by both courier, such as Federal Express, DHL, UPS or Global

Express mail, and by email) of the pendency of the

application and of the time when it will be heard by causing

a true and attested copy of the Application, the proposed
      Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 6 of 8




 turnover order and of this order to be served upon

 Interactive Brokers and ALBA Petroleos by some proper officer

 or indifferent person on or before                                                                         and that

 due return of service be made to this court.

           No testimony will be taken at this hearing.                                                    If no

 timely objection is filed, the motion will be determined

 based upon the written submissions.                                          If a timely objection is

filed and testimony is required, the court will enter a

scheduling order (if required) and select a further hearing

date based upon the circumstances.

           FURTHER ORDERED that the clerk of the court will also

give notice by mail pursuant to FRCP 4(f)(2)(C)(ii) and FRCP

 4 (f) (3 ) directly to

                 ALBA Petroleos de E1 Salvadaor S.E.M. de C.V.
                     PetroleosBoulevard Orden de Malta Sur
                            Block "A", Casa numero 1
                            Urbanizacion Santa Elena
                         Parque Industrial E1 Boqueron
                        Antigun Cuscatlan, La Libertad.
                                   El Salvador

                                     Also via email:
                            sugerencias@albapetroleos.com.sv
                          recursoshumanos@albapetroleos.com.sv

and shall file a copy of the notice dispatched on the case

docket (which shall remain sealed until Plaintiff files its

return of service).

          FURTHER ORDERED that Interactive Brokers, LLC and ALBA

Petroleos shall file a written post-judgment appearance of

counsel with the clerk of the court at least three business

                                                           - 2 -
F:U-Iome\Houston~hpl\LI"I\Caballero v. FARC - order to show cause why a turnover order should not be granted CLEAN 2020-12-
22.doc
      Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 7 of 8




 days before the initial hearing date and provide a copy of

 the objection to Plaintiff's counsel of record.

           FURTHER ORDERED that Interactive Brokers and ALBA

 Petroleos shall file any objection s) to the application for

 a turnover order at least three business days before the

 initial hearing and provide a copy of the objection to

 Plaintiff's counsel of record.

           FURTHER ORDERED that Interactive Brokers, LLC, ALBA

 Petroleoss and their officers, directors, representatives,

 servants, agents, employees and others acting in active

 concert or participation with them be, and hereby are,

 restrained from:

           1.        Allowing any withdrawals from ALBA Petroleos de El

Salvadaor S.E.M. de C.V.'s (~~ALBA Petroleos") account (s) with

Interactive Brokers, LLC (collectively "Account");

           2.        Allowing any trades in Account; and

           3.        Acknowledging or creating a security interest in

Account.

UNTIL a hearing is held and a decision rendered by this court

on Plaintiff Antonio Caballero's ex-parte application for a

turnover order (#28).

          NOTICE:              FAILURE TO COMPLY WITH THIS ORDER MAY
                               SUBJECT YOU TO BEING HELD IN CONTEMPT
                               OF COURT .




                                                          - 3 -
F:\Home\Houston\hpl\LIT\Caballero v. FARO - order to show cause why a turnover order should not be granted CLEAN 2020-12-
22.doc
       Case 3:20-cv-01939-RNC Document 40 Filed 12/22/20 Page 8 of 8




      Dated at Hartford, Connecticut this                                                        day of
 December, 2020.




                                           Senior Judge Robert N. Chatigny




                                                          - 4 -
F:\Home\Houston~hpl\LI'I\Caballero v. FARC - order to show cause why a turnover order should not be granted CLEAN 2020-12-
22.doc
